Citation Nr: 0424115	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  97-33 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type II, to include as a result of exposure to herbicide 
agents.

2.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1964 to 
January 1968.

This matter initially came before the Board of Veterans' 
Appeals (Board) from rating decisions from the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Sioux Falls, 
South Dakota, and Buffalo, New York.  The Sioux Falls RO 
initially had jurisdiction of the veteran's file but 
subsequently transferred jurisdiction to the Buffalo RO due 
to the veteran's relocation of his residence to the State of 
New York.

The veteran testified on the service connection issue at a 
video teleconference (VTC) in March 2004 before the 
undersigned Veterans Law Judge, who is designated by the 
Chairman of the Board to conduct hearings pursuant to 38 
U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony is associated with the claims file.

The issue of entitlement to TDIU is discussed in the remand 
portion of this decision, and the appeal of that issue is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  The veteran served during the Vietnam era in the waters 
offshore the Vietnam coast but had neither duty nor 
visitation in the Republic of Vietnam.   

2.  The veteran is not presumed to have been exposed to 
herbicides.
3.  The veteran's diabetes mellitus, Type II, was first shown 
many years following separation from service and it is not 
related to the veteran's service or to any incidence of 
service.  


CONCLUSION OF LAW

Diabetes mellitus, Type II, was not incurred in or aggravated 
by service, nor may diabetes mellitus be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.326 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that all duties to assist and to 
notify the appellant pursuant to the Veterans Claims 
Assistance Acts of 2000 (VCAA) and Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003) 
have been satisfied as to the claim at issue.  In this 
regard, the RO advised the veteran in November 2001 of the 
information necessary to establish entitlement to service 
connection based upon exposure to herbicides and afforded him 
a VA examination.  The RO also advised the veteran of what 
evidence VA would obtain and what evidence he could submit to 
substantiate his claim.  All pertinent notice has been 
provided in the documents sent to the veteran.  Further, it 
appears that all pertinent evidence has been obtained.  In a 
January 2001 VA authorization to release medical records, the 
veteran stated that all of his records from 1968 to 1994 were 
with a particular doctor, and those records have been 
obtained.  In addition, the veteran was advised in an October 
2002 statement of the case, of the applicable laws and 
regulations regarding service connection, including on a 
presumptive basis.  Therefore, no further assistance to the 
veteran is required to comply with the duty to assist him.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).  With chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  In addition, service 
connection may be established for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection may also 
be granted when a veteran who served in the Republic of 
Vietnam between January 1962 and May 1975 develops certain 
specified conditions, including diabetes mellitus, Type II 
(also known as adult-onset diabetes mellitus), within a 
particular time period after leaving the Republic of Vietnam.  
Under such circumstances, that particular disease is presumed 
to have been incurred in service unless there is affirmative 
evidence to the contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§§ 3.307, 3.309(e).  

The veteran's Form DD 214N, Report of Discharge, shows that 
he served in the United States Navy from March 1964 to 
January 1968 with over 3 years of foreign service.  His 
military occupational specialty (MOS) was that of an 
electrician's mate.  His last duty assignment was to the USS 
Princeton LPH-5.  The DD 214N also shows that the veteran 
received the Vietnam Service Medal and the Republic of 
Vietnam Campaign Medal.   

While there is no dispute that the veteran had service during 
the Vietnam era and the Vietnam theater, the questions at 
issue are whether his service renders him eligible for a 
presumption of exposure to herbicides, and, whether his 
diagnosed diabetes mellitus, Type II, is related to his 
military service.  

The law provides that service in the Republic of Vietnam 
means "service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam."  38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a) (2003).  Further, the Department 
of Veterans Affairs, Office of General Counsel has confirmed 
in a precedential opinion that "the regulatory definition in 
38 C.F.R. § 3.307(a)(6)(iii), which permits certain personnel 
not actually stationed within the borders of the Republic of 
Vietnam to be considered to have served in that Republic, 
requires that an individual actually have been present within 
the boundaries of the Republic to be considered to have 
served there, through inclusion of the requirement for duty 
or visitation in the Republic."  See VAOPGCPREC 27-97 (July 
23, 1997).  Thus, if a veteran's "Vietnam" service was 
solely that of serving afloat within the coastal waters of 
Vietnam, it does not qualify for purposes of presumptive 
exposure to herbicides.  In addition to the statutory and 
regulatory criteria that govern Board decisions, the Board is 
bound by the precedent opinions of VA's General Counsel.  
38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 19.5 (2003).  

The Board acknowledges the veteran's receipt of the Vietnam 
Service Medal (VSM) and the Republic of Vietnam Campaign 
Medal (RVCM).  However, the Board observes that the VSM is 
awarded to all members of the Armed Forces of the United 
States serving at any time between July 4, 1965 and March 28, 
1973 in Thailand, Laos, or Cambodia or the airspaces 
thereover in direct support of operations in Vietnam.  See 
Manual of Military Decorations and Awards, 6.5 (Department of 
Defense Manual 1348.33-M, September 1996).  The RVCM is 
awarded to those personnel who (1) served in the Republic of 
Vietnam for 6 months during a specified period; or, (2) 
served outside the geographical limits of the Republic of 
Vietnam but contributed direct combat support to the Republic 
of Vietnam and Armed Forces for 6 months; or, (3) served in 
the Republic of Vietnam or outside its geographical limits 
for less than 6 months but were wounded, captured or killed.  
Id. at 7.5.  Therefore, the receipt of these medals is not 
necessarily verification of service in the Republic of 
Vietnam as defined herein.

The veteran asserts that his diagnosed diabetes mellitus, 
Type II, is the result of his more than 3 years of Vietnam 
service.  Specifically, he contends that his diabetes was 
caused by his exposure to Agent Orange aboard the USS 
Princeton LPH-5.  

The veteran's service personnel records show that he had 10 
periods of Vietnam service aboard the USS Princeton from June 
1964 to November 1967.  The records also show that during his 
entire time in Vietnam the veteran was stationed aboard the 
USS Princeton without any indication that he was ever 
assigned duties on shore, or visited on shore.   

During a VA examination in September 2001, the veteran 
reported that he took 4 different cruises to Vietnam for 9 
months at a time then returned to California for 3 months.  
He stated that his ship carried 1000 marines, medics and 
helicopters, and that in the fall of 1967, his ship was just 
50 yards from the demilitarized zone.   

In March 2004 the veteran appeared before the undersigned 
Judge at a VTC hearing.  The veteran testified that he was a 
3rd class electrician's mate aboard the USS Princeton LPH-5.  
His job was to work on electrical motors.  He testified that 
he did repair work, rewinding motors on equipment from the 
field.  He testified that he never left the ship to work 
because the equipment was all brought on board.  He stated 
that his ship never went to shore but was within 500 to 1000 
yards off the shore.  He testified that while his ship 
visited several ports of call along the Vietnam coast, he did 
not leave the ship.  He further testified that he saw from 
the ship, an "orange" or "yellowish" dust blowing and the 
Napalm that was burning everything, especially in Da Nang and 
Chu Lai.  He did not testify, and he has not contended, that 
the dust he viewed was aboard his ship.

The veteran also testified that he was first told he had 
diabetes in 1978 by his family physician.  Private and VA 
medical records covering the periods from 1968 to 2001 show 
no clear diagnosis of diabetes mellitus until May 1990.  The 
veteran's separation examination report from September 1967 
reflects no diagnoses or defects with regard to the veteran's 
endocrine system or circulatory system, and pertinent 
laboratory results were negative.  In addition, there are 
extensive VA hospital records from January 1968 through early 
1970 and none of the records reflect a finding or diagnosis 
of diabetes mellitus, Type II.  Indeed, a VA examination 
report of September 1970 reflected a normal genitourinary 
evaluation with no evidence of elevated blood sugar.  

The first reference to diabetes mellitus is a May 1990 
statement from the veteran's private physician, Dr. Spangler, 
on behalf of the veteran's application for medical disability 
retirement.  She stated that the veteran had "recently 
developed non insulin dependent diabetes mellitus, which 
further complicate[d] his medical condition."  Further, a 
July 1990 history and physical from a private hospital 
admission for possible deep vein thrombosis noted the 
veteran's reported history of diabetes mellitus over the 
previous couple of years.  However, the laboratory results 
were normoglycemic at the time of this hospital admission.  A 
May 1991 private hospital report of treatment for sleep apnea 
and hypoxia noted that the veteran had a history of adult-
onset diabetes mellitus.  The physician noted a history of 
somewhat elevated fasting blood sugars for several years but 
the veteran had been on Micronase for only a year.  
Subsequent VA examination reports of September 2001 and July 
2002 show the veteran's report of a history of diabetes 
mellitus, Type II, since 1980. 

In assessing the evidence of record, the Board finds that, 
while the veteran served in the coastal waters of Vietnam, 
there is no credible evidence to show that the veteran served 
within the Republic of Vietnam as contemplated by the statute 
and regulations, that is via actual duty or visits ashore.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  Thus, he is not 
entitled to a presumption of exposure to herbicide agents, 
even though he has been diagnosed with a disability from the 
list of presumptive conditions.  38 C.F.R. § 3.309(e).  The 
service personnel records reflect the veteran's entire 
assignment in Vietnam was aboard the USS Princeton, and his 
own testimony confirmed that he never left the ship.  
Therefore, there is no evidence to suggest that he may have 
otherwise sustained exposure to herbicides from his position 
working on electrical motors aboard ship. 

Accordingly, the Board finds that the veteran's military 
service did not include service in the Republic of Vietnam 
since his service involved no duty or visitation within the 
physical boundaries of Vietnam.  As a result, he is not 
entitled to a presumption of exposure to herbicides, and 
consequently, in the absence of direct evidence of exposure 
to herbicides, he is not entitled to service connection for 
diabetes mellitus, type II, on a presumptive basis.  38 
U.S.C.A. § 1116, 38 C.F.R. §§ 3.307, 3.309.
Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that failure 
to establish entitlement to specified presumptive disease 
does not preclude establishment of service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  That is, service connection for 
diabetes mellitus, type II, may also be established on a 
direct incurrence basis if the evidence shows that the 
condition is otherwise related to service, or, as a chronic 
disease identified in 38 C.F.R. § 3.309, it became manifest 
to a degree of 10 percent or more within 1 year from the 
veteran's January 1968 separation from service.  38 C.F.R. 
§ 3.307(a)(3).  

However, the competent medical evidence associated with the 
claims file fails to provide a nexus between the veteran's 
military service and his diabetes mellitus, Type II.  While 
the Board does not dispute that the veteran has diabetes 
mellitus, type II, there is no medical evidence to show that 
the condition became manifest within one year of separation 
from service, or that it is related to service in any way.   
As the veteran testified during his March 2004 hearing, his 
first possible instance of a diagnosis was in 1978, more than 
10 years after separation.  Moreover, the majority of the 
medical records, both private and VA, as well as the 
veteran's report of history, demonstrates consistently that 
his diabetes mellitus, Type II, was initially diagnosed 
sometime in the late 1980's early 1990's.  As noted 
previously, the first reference to diabetes mellitus is a May 
1990 statement from Dr. Spangler.  A subsequent July 1990 
private hospital admission summary reflects the veteran's 
report of having had diabetes for 2 years, but he had a 
normoglycemic laboratory result at the time of admission.  
Again, a subsequent May 1991 private medical record noted the 
veteran's history of diabetes mellitus, Type II, with 
medication for only the past year. 

Thus, even assuming, arguendo, that the veteran was diagnosed 
with diabetes mellitus, Type II, as early as 1978, he clearly 
does not meet the criteria for entitlement to service 
connection for a manifest chronic disease since he separated 
from service in January 1968.  Further, there is no medical 
evidence at all to link the veteran's diabetes mellitus, Type 
II, to service on a direct basis.  The VHA medical records 
covering the veteran's treatment for his auto accident 
immediately post service show no findings of abnormal glucose 
or urinalysis associated with diabetes mellitus.  Moreover, 
VA examination reports from 1969 and 1970 also reflect no 
evidence of abnormal findings with respect to the veteran's 
blood and urine.  There are also multiple references in the 
medical records to the veteran's exogenous obesity as a 
factor in his diabetes, as well as a reference to the unknown 
etiology of his diabetes.  Thus, there is simply no competent 
evidence to support the veteran's contention that his 
diabetes mellitus, Type II, was incurred as a result of his 
military service.  The Board acknowledges the veteran's 
testimony that his diabetes was caused by exposure to 
herbicides during service.  However, although the veteran may 
report symptoms he perceives to be manifestations of 
disability, the diagnosis of a disease and its etiology is a 
determination for a medical expert, not a layperson.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for diabetes mellitus, Type II.  As there 
is no proximate balance of positive and negative evidence 
with respect to any material issue, there is no reasonable 
doubt to be resolved in the veteran's favor.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for diabetes mellitus, Type 
II, to include as a result of exposure to herbicides, is 
denied.


REMAND

Regrettably, the issue of entitlement to TDIU still is not 
ready for appellate review despite two prior remands on the 
same issue.  In the veteran's October 1997 notice of 
disagreement, he requested a RO hearing and, in his October 
1997 substantive appeal, he requested a Travel Board hearing.  
Subsequent to the RO having scheduled him for hearings, to 
include a Travel Board, and the veteran's having obtained 
rescheduling of them, he eventually withdrew his request for 
a hearing in April 1998.  In a June 1998 statement, however, 
after the RO had certified the case to the Board for 
appellate review, the veteran again requested a hearing.

In November 1998, the Board remanded the case to the Sioux 
Falls RO for additional development and to obtain 
clarification from the veteran as to whether he still desired 
a hearing.  The RO endeavored to complete the additional 
development but did not address the matter of whether the 
veteran desired a hearing.  The Board notes that the VA Forms 
21-6789, which the RO prepared in December 1998 and March 
1999 to effect the development do not reflect the hearing 
issue.  The RO returned the case to the Board for further 
appellate review.  At this point in time, the only issue for 
which the veteran had perfected an appeal was entitlement to 
TDIU.

In the December 2000 review, the Board noted the fact that 
the RO had not obtain clarification of the veteran's desires 
as concerned a hearing and again remanded the case to the 
Buffalo RO for that purpose, as well as issuance of notice 
pursuant to the then recently enacted VCAA, and additional 
development.  The Board notes that the VA Form 21-6789 
prepared by the Buffalo RO to effect the other development 
does not reflect the hearing issue or VCAA notice.  The RO 
returned the case to the Board for further appellate review 
of the TDIU issue in 2003.

It is noted that in February 2004, the veteran and his 
representative had a VTC hearing with the undersigned.  They 
limited testimony that day to the service connection issue 
decided above.  This will be taken as the opportunity for the 
hearing on this appeal, unless the veteran specifically 
requests another hearing pursuant to the foregoing.

The Board notes no record in the case file of the veteran 
having provided with VCAA notice on the TDIU issue.  The 
April 2003 SSOC does not reflect that the veteran was 
contacted as concerns a hearing or that VCAA notice was 
provided.

Although the VCAA became effective after the veteran filed 
his claim for entitlement to TDIU, the Secretary of Veterans 
Affairs has determined that the VCAA is applicable to all 
claims filed before the date of enactment and not yet final 
as of that date.  66 Fed. Reg. 45,629 (2001); VAOPGCPREC 7-
2003 (November 19, 2003).  Thus, the VCAA applied, and 
applies, to the veteran's claim.

Accordingly, the case is REMANDED for the following:

The RO shall provide a letter to the 
veteran which specifically addresses the 
VCAA and its requirements of notice and 
assistance as concerns the issue of 
entitlement to TDIU.  In addition to the 
other required information, the letter 
should specifically inform the veteran of 
the evidence already obtained by the RO 
and associated with the claim file as 
concerns the issue of TDIU and whether 
the RO intends to obtain any additional 
information.  Further, the veteran must 
be specifically informed as to what, if 
any, evidence he is to obtain, and what, 
if any, additional evidence the VA will 
obtain on his behalf, and inform him to 
submit any evidence in his possession.  
The veteran and his representative are 
notified by this document that it is 
concluded the hearing of February 2004 
satisfied all outstanding hearing 
requests unless they specifically ask for 
a hearing on the TDIU issue.  Failure to 
specifically request a hearing will be 
taken as evidence that no additional 
hearing is desired and the appellate 
consideration with continue in accordance 
with applicable procedures.  If a hearing 
is specifically requested, it should be 
scheduled as indicated.

After all of the above is completed, if additional argument 
or evidence is received, the RO shall review all of the 
evidence obtained since the last SSOC on TDIU in light of all 
the other evidence of record, as appropriate.  If there is 
not development, an SSOC may not be needed in accordance with 
applicable procedures.  To the extent that the benefit sought 
on appeal remains denied, issue the veteran a SSOC and, if 
all is in order, return the case to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



